DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-46 are pending in the application.

Response to Arguments
Regarding Objections – Claim 24 was amended.  Applicant persuasively argued that the objection for Claim 24 be withdrawn (see Applicant’s Remarks Page 9).  This is done below.

Regarding § 112 Rejections A)-L) for indefiniteness – Below, each rejection argued is listed, followed by Applicant’s arguments and why these arguments are unpersuasive. 

A).	Claim 1, and each of its dependent claims, recites:
Claim 1.  A method for reclaiming one or more amine agents, the method comprising:
controlling temperature of a fluid in a vessel during the reclaiming, at least in part, by both providing one or more fluid input streams and varying an amount of steam input to the vessel,
wherein the fluid comprises one or more degradation products that have been formed from reaction of the one or more amine agents with one or more gases and
the temperature is controlled to reclaim the one or more amine agents.

Claim 1 recites “a method for reclaiming one or more amine agents” in the preamble.  However, nothing in the body of claim indicates steps that indicate how the reclamation process or reclamation of the one or more amine agents happens.  Claim 1 is also indefinite because none of the “one or more fluid input streams” comprises any amount of the “one or more amine agents.”  Therefore, it is unclear how providing fluid input streams of any sort may lead to reclamation of the “one or more amine agents.”
Applicant argues that Claim 1 is not indefinite because “by controlling temperature of fluid, containing degradation product(s) of one or more amine agents, in a vessel that the one or more amine agents are reclaimed. The controlling of temperature specifically includes providing fluid input stream(s) and varying an amount of steam input to the vessel,” and refers to the Original Disclosure Figure 3 and [0044] for support.  (See Applicant’s Remarks, Paragraph across Pages 11-12)
These arguments are unpersuasive because controlling the temperature does not equate to reclaiming one or more amine agents, unlike Applicant is arguing.  Nothing in the body of claim indicates steps that indicate how the reclamation process or reclamation of the one or more amine agents happens.
These arguments are also unpersuasive because the fluid comprises degradation products, not necessarily “one or more amine agents” that Applicant is arguing must be there.  The fluid also comprises one or more fluid input streams.  None of the “one or more fluid input streams” necessarily comprises any amount of the “one or more amine agents.” Therefore, it is unclear how providing fluid input streams of any sort may lead to reclamation of the “one or more amine agents.”
These arguments are also unpersuasive because, in response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., providing one or more amine agents for reclaiming; the steps of reclaiming the one or more amine agents) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

B).	Claim 2, and each dependent claim, recites:
Claim 2. The method of Claim 1, comprising: decreasing, increasing, or both decreasing and increasing the temperature of the fluid, during a period of time, in order to maintain the temperature at a desired temperature or within a desired temperature range, thereby inhibiting thermal degradation of the one or more amine agents during the period of time.

Claim 2 recites “the temperature of the fluid.”  In the case of only one fluid from Claim 1, of the “one or more fluid input streams” Claim 2 appears clear. In the additional embodiments, of Claim 1, it is unclear which fluid stream is being referred to. Claim 2 
Applicant argues that Claim 2 is not indefinite because “there are ‘one or more degradation products that have been formed from reaction of the one or more amine agents . . .’ in the fluid and keeping the temperature at the desired temperature or within the desired temperature range inhibits ‘thermal degradation of the one or more amine agents during the period of time.’  Applicant refers to the Original Disclosure [0025], [0027], [0041], [0048], [0057] for support. (See Applicant’s Remarks Page 10)
These arguments are unpersuasive for the same reasons as stated in Point A) above.
These arguments are also unpersuasive because the Original Disclosure’s definition of “degradation products” does not require the presence of “one or more amine agents,” i.e., “As used herein, the term ‘degradation product’ refers to chemical species that form from reaction with an amine agent,” (see Original Disclosure [0025]).
These arguments are also unpersuasive because, in response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., providing one or more amine agents for reclaiming; the steps of reclaiming the one or more amine agents) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

C).	Claim 3 recites “wherein the temperature is maintained within 5% of the desired
 temperature” and it is unclear what the basis is for calculating the 5%.
Applicant argues that Claim 3 is not indefinite because the basis is “determined by the user.”  (See Applicant’s Remarks Page 10)
These arguments are unpersuasive because every user is different, and one of ordinary skill in the art would not be apprised of the metes and bounds of the claim.

D).	Claim 8, and each dependent claim, recites “the one or more fluid input streams
comprises a lean amine agent input stream.”  However, it is unclear if this lean amine agent is the amine agent in the preamble, if it is the one amine agent in the “one or more amine agents” recitation, one of the “or more amine agents” recitation, or if it is separate from the “one or more amine agents” recited in Claim 1.  Further it is unclear if this amine agent is being reclaimed.
Applicant points to the Original Disclosure’s definition of “lean amine agent,” i.e.,
Lean amine agent: As used herein, the term “lean amine agent” is used as is conventional in the art when referring to reclaimers. Namely, “lean amine agent” refers to an amine agent fluid comprising at least some amount of one or more degradation products formed from a reaction of an amine agent with another species. Lean amine agent can further comprise another solvent or species, such as water.  (See Original Disclosure [0024])

and argues “those of ordinary skill in the art would readily understand with ‘reasonable certainty’ whether a method includes providing a lean amine agent input stream to a vessel during reclaiming or whether a system includes a lean amine agent input subsystem for inputting a lean amine agent input stream to a vessel.”  (See Applicants Remarks, Paragraph spanning Pages 10-11)
These arguments are unpersuasive because Claim 8’s “a lean amine agent input stream” is the first recited source of amine agents that has proper antecedent basis – and it is unclear how this source of amine agents might be related to the previously recited indefinite amine agents.
These arguments are also unpersuasive because Claim 1 recites, “A method for reclaiming one or more amine agents” and there is nothing in the body of Claim 1 or Claim 8 that indicates steps that indicate how the reclamation process or reclamation of the one or more amine agents happens.
These arguments are also unpersuasive because whether “one of ordinary skill in the art would readily understand the step of “providing a lean amine agent input stream to a vessel providing a lean amine agent input stream to a vessel during reclaiming or whether a system includes a lean amine agent input subsystem for inputting a lean amine agent input stream to a vessel,” does not address the indefiniteness issues in the above two paragraphs.

E).	Claim 18, and each of its dependent claims, recites:

controlling temperature of a fluid in a vessel during the reclaiming, at least in part, by both providing one or more fluid input streams and varying an amount of steam input to the vessel,
wherein the fluid comprises one or more degradation products that have been formed from reaction of the one or more amine agents with one or more gases and
the temperature is controlled to reclaim the one or more amine agents.

Claim 18 recites “a method for controlling temperature of a fluid in a vessel in order to reclaim one or more amine agents” in the preamble.  However, nothing in the body of claim indicates steps that indicate how the reclamation process or reclamation of the one or more amine agents happens.  Claim 18 is also indefinite because none of the, “one or more fluid input streams” comprises any amount of the “one or more amine agents.”  Therefore, it is unclear how providing fluid input streams of any sort may lead to reclamation of the “one or more amine agents.”
Applicant argues:
As a preliminary matter, the claim language cited in the rejection is from claim 1, not from claim 18. . . . There is no statutory basis, rule, or case cited, that supports a requirement that terms in the preamble be recited in the body of the claim. The rejection is deficient for at least this reason.  Regardless, the body of the claim recites “the vessel,” which is recited in the preamble of the claim, thereby tying the steps recited in the body with the process of reclaiming one or more amine agents “from the fluid” that is in the vessel. . . . One of ordinary skill in the art will readily understand, especially in light of the Specification, how the recited steps lead to reclamation of one or more amine agents.  (See Applicant’s Remarks Page 12)

These arguments are unpersuasive because the above rejection is from the claim language of Claim 18, not Claim 1 as Applicant is arguing.  (See Point A above for claim language of Claim 1; and Point E above for claim language of Claim 18)
Regarding Applicant’s “terms” arguments – These arguments are unpersuasive because the method is “for controlling temperature of a fluid in a vessel in order to reclaim one or more amine agents from the fluid.”  Yet there is nothing in the body of the claim that recites how the recited steps provide the one or more amine agents – or how the recited steps reclaim the one or more amine agents if they are provided.  The issue then becomes whether there is are missing steps in Claim 18 that need to be recited, in order for Claim 18 to fulfill its purpose of “controlling temperature of a fluid in a vessel in order to reclaim one or more amine agents from the fluid.”
Regarding Applicant’s argument that one of ordinary skill in the art would understand, in light of the Specification, how the recited steps lead to reclamation of one or more amine agents – These arguments are unpersuasive because Claim 18 recites “a method for controlling temperature of a fluid in a vessel in order to reclaim one or more amine agents” in the preamble.  However, nothing in the body of claim indicates steps that indicate how the reclamation process or reclamation of the one or more amine agents happens.  The issue of how one of ordinary skill in the art interprets the claim is addressed after one of ordinary skill in the art is presented with definite claim language.
These arguments are also unpersuasive because none of the, “one or more fluid input streams” comprises any amount of the “one or more amine agents.”  Therefore, it is unclear how providing fluid input streams of any sort may lead to reclamation of the “one or more amine agents.”  The issue of how one of ordinary skill in the art interprets the claim is addressed after one of ordinary skill in the art is presented with definite claim language.
These arguments are also unpersuasive for similar reasons to those set forth in Points A) and B) above.

F).	Claim 19, and each dependent claim, recites:
Claim 19.  The method of Claim 18, comprising: decreasing, increasing, or both decreasing and increasing the temperature of the fluid, during a period of time, in order to maintain the temperature at a desired temperature or within a desired temperature range, in order to inhibit thermal degradation of the one or more amine agents during the period of time.

Claim 19 recites “the temperature of the fluid.” In the case of only one fluid from Claim 18, of the “one or more fluid input streams” Claim 19 appears clear.  In the additional embodiments, of Claim 18, it is unclear which fluid stream is being referred to.  Claim 19 also recites temperature variation of a fluid to inhibit thermal degradation of the one or more amine agents.  However, none of the fluids in Claim 18 requires “one or more amine agents” to be present. Therefore, it is unclear how varying the temperature inhibits the thermal degradation of any amine agents when no amine agents are required in any of the fluids.
Applicant argues that, “Substantively similar reasons apply to rejections F and K,” as for the Rejection for Claim 2 and Point B) above.  (See Applicant’s Remarks Page 10)
The arguments are unpersuasive for substantially similar reasons.  (See Point B) above)

G).	Claim 20 recites “wherein the temperature is maintained within 1% of the desired
temperature” and it is unclear what the basis is for calculating the 1%.
Applicant makes the same arguments here, as for the Rejection for Claim 3 and Point C) above.  (See Applicant’s Remarks Page 10)
The arguments are unpersuasive for the same reasons.  (See Point C) above)

H).	Claim 22, and each dependent claim, recites “the one or more fluid input streams 
comprises a lean amine agent input stream.”  However, it is unclear if this lean amine agent is related to the amine agent in the preamble of Claim 18.  Further it is unclear if this amine agent is being reclaimed.
Applicant makes the same arguments here, as for the Rejection for Claim 8 and Point D) above.  (See Applicant’s Remarks, Paragraph spanning Pages 10-11)
The arguments are unpersuasive for the same reasons.  (See Point D) above)

I).	Claim 32, and each of its dependent claims, recites:
Claim 32.  A system for reclaiming one or more amine agents, the system comprising:
a vessel;
a temperature controller;
a level controller, wherein the level controller is a separate controller from the temperature controller;
a steam input subsystem, wherein steam input through the steam input subsystem provides energy into fluid in the vessel; and
one or more fluid input stream subsystems for providing one or more fluid input streams into the vessel,
wherein the temperature controller and the level controller are both connected to both the steam input subsystem and the one or more fluid input stream subsystems such that temperature of fluid in the vessel is controlled, at least in part, by the one or more fluid input stream subsystems and the steam input subsystem.


Applicant argues:
There is no statutory basis, rule, or case cited, that supports a requirement that terms in the preamble be recited in the body of the claim. The rejection is deficient for at least this reason. . . . One of ordinary skill in the art will readily understand, especially in light of the Specification, how the recited steps lead to reclamation of one or more amine agents. (See Applicant’s Remarks Paragraph spanning Pages 12-13)

Regarding Applicant’s “terms” arguments – These arguments are unpersuasive because the system is “for reclaiming one or more amine agents,” which is a functional limitation.  Yet there is nothing in the body of the claim that recites how the various structural elements work together to provide the one or more amine agents – or how to reclaim the one or more amine agents if they are provided.  The issue then becomes whether there is a missing structural element in Claim 1 that needs to be recited, in order for Claim 1 to fulfill the functional limitation “for reclaiming one or more amine agents.
Regarding Applicant’s argument that one of ordinary skill in the art would understand, in light of the Specification, how the recited steps lead to reclamation of one or more amine agents – These arguments are unpersuasive because Claim 32 recites “a system for reclaiming one or more amine agents” in the preamble.  However, nothing in the body of claim indicates how the reclamation process or reclamation of the one or more amine agents happens. The issue of how one of ordinary skill in the art interprets the claim is addressed after one of ordinary skill in the art is presented with definite claim language.
These arguments are also unpersuasive because none of the, “one or more fluid input streams” comprises any amount of the “one or more amine agents.”  Therefore, it is unclear how providing fluid input streams of any sort may lead to reclamation of the “one or more amine agents.”  The issue of how one of ordinary skill in the art interprets the claim is addressed after one of ordinary skill in the art is presented with definite claim language.
These arguments are also unpersuasive for similar reasons to those set forth in Points A) and B) above.

J).	Claim 37, and each dependent claim, recites “a lean amine agent input subsystem,
wherein lean amine agent flows into the vessel through the lean amine agent input subsystem.”  However, it is unclear if this lean amine agent is related to the amine agent in the preamble of Claim 32.  Further it is unclear if this amine agent is being reclaimed.
Applicant makes the same arguments here, as for the Rejection for Claim 8 and Point D) above.  (See Applicant’s Remarks, Paragraph spanning Pages 10-11)
The arguments are unpersuasive for the same reasons.  (See Point D) above)

K).	Claim 39, and each dependent claim, recites:
Claim 39.  The system of Claim 32, wherein at least the temperature controller and the level controller are configured to cause temperature of a fluid in the vessel to be decreased, increased, or both, during a period of time, in order to maintain the temperature at a desired temperature or within a desired temperature range, in order to inhibit thermal degradation of the one or more amine agents during the period of time.

Claim 39 recites the “temperature of the fluid.” In the case of only one fluid from Claim 32, of the “one or more fluid input streams” Claim 39 appears clear.  In the additional embodiments of Claim 32, it is unclear which fluid stream is being referred to.  Claim 39 also recites temperature variation of a fluid to inhibit thermal degradation of the one or more amine agents.  However, none of the fluids in Claim 32 requires “one or more amine agents” to be present. Therefore, it is unclear how varying the temperature inhibits the thermal degradation of any amine agents when no amine agents are required in any of the fluids.
Applicant argues that, “Substantively similar reasons apply to rejections F and K,” as for the Rejection for Claim 2 and Point B) above.  (See Applicant’s Remarks Page 10)
The arguments are unpersuasive for substantially similar reasons.  (See Point B) above)

L).	Claim 40 recites, “The system . . . wherein the temperature is maintained within 1% of the

Applicant makes the same arguments here, as for the Rejection for Claim 3 and Point C) above.  (See Applicant’s Remarks Page 10)
The arguments are unpersuasive for the same reasons.  (See Point C) above)

Regarding the art rejections under § 102 and § 103 – Applicant's arguments filed Dec. 10, 2021 have been fully considered but they are not persuasive.
Claim 1 is rejected under § 102 over Honoki et al. (see Rejection for Claim 1 below).  Claim 1 follows.
Claim 1.  A method for reclaiming one or more amine agents, the method comprising:
controlling temperature of a fluid in a vessel during the reclaiming, at least in part, by both providing one or more fluid input streams and varying an amount of steam input to the vessel,
wherein the fluid comprises one or more degradation products that have been formed from reaction of the one or more amine agents with one or more gases and
the temperature is controlled to reclaim the one or more amine agents.

Regarding the embodiment of the Rejection for Claim 1 and “varying an amount of steam input to the vessel” – The relevant portions of the Rejection for Claim 1 follow (see Rejection for Claim 1 below).
The claims are directed to a method.  Honoki et al.’s Machine Translation is referenced below.  The claim language is in bold-faced type.
Regarding Claims 1-2, 4-12, and 17 – Honoki et al. discloses a “reclaiming method” where the “absorbent liquid” is reclaimed by separating “high-boiling-point compounds” via “distillation” in “reclaiming device 24.”  The reclaimed, vaporized absorbent liquid is returned to the process.  The level of high-boiling point compounds continue to accumulate in the reclaiming device 24. The method is effected using control device 28.  (See Honoki et al. Title, Abstract, and Figure 1; see [0037], lines 17-20, [0040], lines 9-11, and [0042] for control device 28).
Honoki et al. discloses a level controller to control the level of high-boiling point compounds that accumulate in the reclaiming device 24 (level controller, see Abstract, [0033] and Equations 10-11 in [0025]-[0027] for the computer programmable elements, [0028]-[0032] for general implementation, [0037] high selector as the level controller’s computer programmable elements.
Honoki et al. discloses a temperature controller to set the distillation temperature in the “reclaiming device” to “the boiling temperature” (see [0023]), via steam input (temperature controller, see Figure 1, [0037] for Example 1 where, “The controller 28 performed . . . supply amount control of the steam for heating,” i.e. controller 28 controlled and supplied amount of the steam for heating, and [0040] for Example 2 “as in Example 1”).  The steam input is varied (steam input is varied, i.e., increased or decreased, during reclaiming to accommodate the changing energy balance around the vessel – with the changing energy balance due to increased liquid thermal capacity with boiling point temperature rise; decreased amount of amine agents being vaporized over time; and any further reactions, see Honoki [0028] for boiling point temperature rise, and [0018]-[0021] for further reactions) during reclaiming, because of the increasing “concentration of solutes such as high boiling point compounds” and, consequently, the boiling point “temperature of the liquid in the reclaiming device rises with time” (see Honoki et al. [0028]).  Honoki et al. discloses a low selector as the temperature controller’s computer programmable elements.
Regarding Claims 1-2, 4-12, and 17 – Honoki et al. discloses a method for reclaiming one or more amine agents (see Abstract; Figure 1; and Examples 1 and 2 disclosed at [0035]-[0041]), the method comprising . . .
controlling temperature of a fluid in a vessel (reclaiming vessel 24) during the reclaiming (see Figure 1; [0037] for Example 1, where, “During the distillation, the temperature of the liquid in the reclaiming device was continuously measured with a thermocouple . . . The controller 28 performed . . . the supply amount control of the steam for heating”; and [0040], line 5, for Example 2 being “as in Example 1”), at least in part, by both providing one or more fluid input streams (four fluid input streams; two fluid input streams of “absorption liquid extracted from the regeneration tower” and “NaOH equivalent” to form third fluid input stream of “neutralized liquid,” disclosed in Figure 1 and at [0037], lines 1-3, for Example 1, and at [0040], line 5, for Example 2 being “as in Example 1”; one fluid input stream of steam, see Abstract, lines 1-3, [0023], [0036] where and varying an amount of steam input to the vessel (see Figure 1; [0037], lines 17-20, where, “The controller 28 performed . . . the supply amount control of the steam for heating” for Example 1; and [0040], lines 8-11, where, “The control device 28 performed . . . the heating steam supply amount control”) and further varying an amount of steam input to the vessel, since the steam input is varied (steam input is varied, i.e., increased or decreased, during reclaiming to accommodate the changing energy balance around the vessel – with the changing energy balance due to increased liquid thermal capacity with boiling point temperature rise; decreased amount of amine agents being vaporized over time; and any further reactions, see Honoki [0028] for boiling point temperature rise, and [0018]-[0021] for further reactions) during reclaiming, because of the increasing “concentration of solutes such as high boiling point compounds” and, consequently, the boiling point “temperature of the liquid in the reclaiming device rises with time” (see Honoki et al. [0028]) . . . . 
Applicant argues that Honoki does not disclose:
Claim 1.  A method for reclaiming one or more amine agents, the method comprising . . . varying an amount of steam input to the vessel . . . .

because “the steam input is constant during the reclaiming. There is no mention of changing the amount of heat supplied during reclaiming and therefore no teaching of a variable steam input,” and references Honoki [0005]-[0006], [0010], [0013]-[0014], [0029]-[0031], [0034], and [0037]-[0038] for support for the reclaiming starting and stopping (see Applicant’s Remarks Pages 13-14).  Applicant further argues that, “The increasing temperature over time is due to an increasing concentration of high boiling point compounds, not due to any change in steam input” because “the boiling point of the liquid in the reclaiming apparatus also increases in proportion to the concentration of solutes
These arguments are unpersuasive because Applicant is mistaken about an increase in boiling point, in proportion to the concentration of solutes, NOT requiring varying the steam input in order to maintain the liquid at the boiling point during reclaiming.  Below the boiling point, less reclaiming takes place; and above the boiling point, the reclaimed product quality deteriorates.  Reclaiming is optimized near the boiling point, which varies during reclaiming, as the solutes increase in the vessel – hence the amount of steam input to the vessel (steam input is varied, i.e., increased or decreased, during reclaiming to accommodate the changing energy balance around the vessel – with the changing energy balance due to increased liquid thermal capacity with boiling point temperature rise; decreased amount of amine agents being vaporized over time; and any further reactions, see Honoki [0028] for boiling point temperature rise, and [0018]-[0021] for further reactions) MUST be varied with the changing energy balance as reclaiming proceeds, to accommodate the increase in boiling point, which is what Honoki discloses (see relevant portions of Rejection for Claim 1 above).
These arguments are also unpersuasive because Applicant does not address the Rejection for Claim 1 as it stands.  Instead, Applicant misinterprets Honoki [0028] by insisting that as the boiling point temperature rises during reclaiming, steam input is constant during reclaiming – and misses the physical chemistry of reclaiming, that the boiling point temperature rises in proportion to the concentration of the solutes, which inherently requires varied steam input (see above paragraph) to maintain the liquid at boiling, to do the reclaiming (see Applicant’s Remarks Pages 13-14 where Applicant references [0005]-[0006], [0010], [0013]-[0014], [0029]-[0031], [0034], and [0037]-[0038] for the fact that the reclaiming is started, and stopped) (see Applicant’s Remarks Page 15, where Applicant misinterprets [0028], and misses the physical chemistry of reclaiming).

  Claims 1, 18, and 32 are rejected under § 102 over Honoki et al. (see Rejection for Claims 1, 18, and 32 below).  Claims 1, 18, and 32 follow.
Claim 1.  A method for reclaiming one or more amine agents, the method comprising:
controlling temperature of a fluid in a vessel during the reclaiming, at least in part, by both providing one or more fluid input streams and varying an amount of steam input to the vessel,
wherein the fluid comprises one or more degradation products that have been formed from reaction of the one or more amine agents with one or more gases and
the temperature is controlled to reclaim the one or more amine agents.


controlling input of one or more fluid input streams into the vessel based on output of a first selector that receives input, directly or indirectly, from a level controller and a temperature controller and obeys the input from only one of the level controller or the temperature controller at a time; and
varying input of steam to the vessel based on output of a second selector that receives input, directly or indirectly, from the level controller and the temperature controller and obeys the input from only one of the level controller or the temperature controller at a time.

Claim 32.  A system for reclaiming one or more amine agents, the system comprising:
a vessel;
a temperature controller;
a level controller, wherein the level controller is a separate controller from the temperature controller;
a steam input subsystem, wherein steam input through the steam input subsystem provides energy into fluid in the vessel; and
one or more fluid input stream subsystems for providing one or more fluid input streams into the vessel,
wherein the temperature controller and the level controller are both connected to both the steam input subsystem and the one or more fluid input stream subsystems such that temperature of fluid in the vessel is controlled, at least in part, by the one or more fluid  input stream subsystems and the steam input subsystem.

Regarding Claim 18 and the “temperature controller” and “level controller” – The relevant portions of the Rejection for Claim 18 follow (see Rejection for Claim 18 below).
The claims are directed to a method.
Regarding Claims 18-19, 21-26, and 31 – Honoki et al. discloses a “reclaiming method” where the “absorbent liquid” is reclaimed by separating “high-boiling-point compounds” via “distillation” in “reclaiming device 24.”  The reclaimed, vaporized absorbent liquid is returned to the process.  The level of high-boiling point compounds continue to accumulate in the reclaiming device 24. The method is effected using control device 28.  (See Honoki et al. Title, Abstract, and Figure 1; see [0037], lines 17-20, [0040], lines 9-11, and [0042] for control device 28).
Honoki et al. discloses a level controller to control the level of high-boiling point compounds that accumulate in the reclaiming device 24 (level controller, see Abstract, [0033] and Equations 10-11 in [0025]-[0027] for the computer programmable elements, [0028]-[0032] for general implementation, [0037] and Figure 1 for Example 1 implementation, [0040] for Example 2 implementation).  Honoki et al. discloses a first selector as the level controller’s computer programmable elements.
Honoki et al. discloses a temperature controller to set the distillation temperature in the “reclaiming device” to “the boiling temperature” (see [0023]), via steam input (temperature controller, see The steam input is varied (steam input is varied, i.e., increased or decreased, during reclaiming to accommodate the changing energy balance around the vessel – with the changing energy balance due to increased liquid thermal capacity with boiling point temperature rise; decreased amount of amine agents being vaporized over time; and any further reactions, see Honoki [0028] for boiling point temperature rise, and [0018]-[0021] for further reactions) during reclaiming, because of the increasing “concentration of solutes such as high boiling point compounds” and, consequently, the boiling point “temperature of the liquid in the reclaiming device rises with time” (see Honoki et al. [0028]).  Honoki et al. discloses a second selector as the temperature controller’s computer programmable elements.
Regarding Claims 18-19, 21-26, and 31 – Honoki et al. discloses a method for controlling temperature of a fluid in a vessel in order to reclaim one or more amine agents from the fluid (see Title; Abstract; Figure 1, vessel is reclaiming device 24; Examples 1 and 2 disclosed at [0035]-[0041]; and above three paragraphs), the method comprising:
controlling input of one or more fluid input streams (two fluid input streams of “absorption liquid extracted from the regeneration tower” and “NaOH equivalent” to form third fluid input stream of “neutralized liquid,” disclosed in Figure 1 and at [0037], lines 1-3, for Example 1; and at [0040], line 5, for Example 2 being “as in Example 1”) into the vessel (reclaiming vessel 24) via mixing tank 30 so that the neutralization occurs (see [0021]), based on output of a first selector (“first selector” disclosed by Honoki et al., see above three paragraphs), i.e. the first selector selects reclaiming stopped or reclaiming continued, the first selector that receives input, directly or indirectly, from a level controller (“level controller” disclosed by Honoki et al., see above three paragraphs) and a temperature controller (“temperature controller” disclosed by Honoki et al., see above three paragraphs) and obeys the input from only one of the level controller or the temperature controller at a time, since when the level is out of range, the level .  Details follow.
When the level is out of range, the level controller is obeyed, and reclaiming is stopped (heat input is stopped, input of one or more fluid input streams is stopped, and the liquid in reclaiming vessel 24 is discharged via valve 29, see [0037], lines 14-17, for Example 1 and [0040], line 5, for Example 2 being “as in Example 1”).
When the level is in range, the temperature controller is obeyed, and reclaiming continues (heat input continues, input of one or more fluid input streams continues, and the liquid in reclaiming vessel 24 continues to accumulate, see Figure 1, [0037] for Example 1 where, “The neutralized liquid (the disclosed fluid input streams) was supplied to the reclaiming device 24.  Water vapor (the disclosed steam) was passed through the heat transfer tube of the reclaiming device 24, and the absorption liquid was heated to start distillation,” and “The controller 28 performed . . . supply amount control of the steam for heating,” i.e. controller 28 controlled and supplied amount of the steam for heating, and [0040] for Example 2 “as in Example 1”).
and varying input of steam to the vessel based on output of a second selector (“second selector” disclosed by Honoki et al., see above three paragraphs), since the steam input is varied (steam input is varied, i.e., increased or decreased, during reclaiming to accommodate the changing energy balance around the vessel – with the changing energy balance due to increased liquid thermal capacity with boiling point temperature rise; decreased amount of amine agents being vaporized over time; and any further reactions, see Honoki [0028] for boiling point temperature rise, and [0018]-[0021] for further reactions) during reclaiming, because of the increasing “concentration of solutes such as high boiling point compounds” and, consequently, the boiling point “temperature of the liquid in the reclaiming device rises with time” (see Honoki et al. [0028]), and the second selector outputs include the boiling point temperature rise, the second selector that receives input, directly or indirectly, from the level controller and the temperature controller and obeys the input from only one of the level controller or the temperature controller at a time, for the same reasons as the first selector as stated above – when the level is out of range, the level controller is obeyed, and when the level is in range, the temperature controller is obeyed.
Regarding Claim 32 and the “temperature controller” and “level controller” – The relevant portions of the Rejection for Claim 32 follow (see Rejection for Claim 32 below).
The claims are directed to a system.
Regarding Claims 32-39, 41-43, and 46 – Honoki et al. discloses a system capable of a “reclaiming method,” where the “absorbent liquid” is “amines” and the absorbent liquid is reclaimed by separating “high-boiling-point compounds” via “distillation” in “reclaiming device 24.”  The reclaimed, vaporized absorbent liquid is returned to the process.  The level of high-boiling point compounds continue to accumulate in the reclaiming device 24. The system effects the method using control device 28.  (See Honoki et al. Title, Abstract, and Figure 1; see [0037], lines 17-20, [0040], lines 9-11, and [0042] for control device 28).
Honoki et al. discloses a level controller to control the level of high-boiling point compounds that accumulate in the reclaiming device 24 (level controller, see Abstract, [0033] and Equations 10-11 in [0025]-[0027] for the computer programmable elements, [0028]-[0032] for general implementation, [0037] and Figure 1 for Example 1 implementation, and [0040] for Example 2 implementation).  Honoki et al. discloses a high selector as the level controller’s computer programmable elements.
Honoki et al. discloses a temperature controller to set the distillation temperature in the “reclaiming device” to “the boiling temperature” (see [0023]), via steam input (temperature controller, see Figure 1, [0037] for Example 1 where, “The controller 28 performed . . . supply amount control of the steam for heating,” i.e. controller 28 controlled and supplied amount of the steam for heating, and [0040] for Example 2 “as in Example 1”).  The steam input is varied (steam input is varied, i.e., increased or decreased, during reclaiming to accommodate the changing energy balance around the vessel – with the changing energy balance due to increased liquid thermal capacity with boiling point temperature rise; decreased amount of amine agents being vaporized over time; and any further reactions, see Honoki [0028] for boiling point temperature rise, and [0018]-[0021] for further reactions) during reclaiming, because of the increasing “concentration of solutes such as high boiling point compounds” and, low selector as the temperature controller’s computer programmable elements.
Regarding Claims 32-39, 41-43, and 46 – Honoki et al. discloses a system (Figure 1) for reclaiming one or more amine agents (see Title; Abstract; Figure 1; Examples 1 and 2 disclosed at [0035]-[0041]; and above three paragraphs), the system comprising:
a vessel (reclaiming vessel 24) (see Figure 1);
a temperature controller (“temperature controller” disclosed by Honoki et al., see above three paragraphs);
a level controller (“level controller” disclosed by Honoki et al., see above three paragraphs), wherein the level controller is a separate controller from the temperature controller, as shown in the above three paragraphs;
a steam input subsystem (steam input subsystem that “controller 28” uses to “supply amount control of the steam for heating” of fluid in the reclaiming device 24, i.e. the disclosed reclaiming vessel 24, in Example 1, as disclosed in Figure 1 and at [0037], particularly lines 17-20, and at [0037], lines 3-5, where, “Water vapor was passed through the heat transfer tube of the reclaiming device 24, and the absorption liquid was heated to start distillation,” and at [0036], where, “A heat transfer tube for heating is provided in the reclaiming device 24”; and at [0040], particularly line 5, for Example 2 being “as in Example 1”), wherein steam input through the steam input subsystem provides energy into fluid in the vessel since, in each of Examples 1 and 2, “A heat transfer tube for heating is provided in the reclaiming device 24” (see [0036]) and, “Water vapor was passed through the heat transfer tube of the reclaiming device 24, and the absorption liquid was heated to start distillation” (see [0037], lines 3-5); and
one or more fluid input stream subsystems, (one fluid input stream subsystem with three fluid input streams, i.e. two fluid input streams of “absorption liquid extracted from the regeneration tower” and “NaOH equivalent” to form third fluid input stream of “neutralized liquid,” disclosed in Figure 1 and at [0037], lines 1-3, for Example 1, and at [0040], line 5, for providing one or more fluid input streams into the vessel via mixing tank 30 (see Figure 1, [0021], and [0037], lines 1-3, for Example 1; and Example 2 being “as in Example 1”),
wherein the temperature controller (“temperature controller” disclosed by Honoki et al., see above three paragraphs) and the level controller (“level controller” disclosed by Honoki et al., see above three paragraphs) are both connected to both the steam input subsystem and the one or more fluid input stream subsystems, since the four items are each connected to controlling reclaiming vessel 24, such that the boiling point temperature of fluid in the vessel is controlled, at least in part, by the level of high boiling compounds entering the reclaiming vessel 24 via the one or more fluid input stream subsystems and by the heat input of the steam input subsystem, i.e., the steam input is varied (steam input is varied, i.e., increased or decreased, during reclaiming to accommodate the changing energy balance around the vessel – with the changing energy balance due to increased liquid thermal capacity with boiling point temperature rise; decreased amount of amine agents being vaporized over time; and any further reactions, see Honoki [0028] for boiling point temperature rise, and [0018]-[0021] for further reactions) during reclaiming, because of the increasing level or increasing “concentration of solutes such as high boiling point compounds” and, consequently, the boiling point “temperature of the liquid in the reclaiming device rises with time” (see Honoki et al. [0028]) (see above three paragraphs).
Regarding Claim 18, Applicant argues that Honoki et al. does not disclose a “level controller” because “the only mention of ‘level’ at all in Honoki is in [0036], which teaches ‘thermocouples 27 [that] are installed at three locations, the liquid level, 10 cm below the liquid level, and 20 cm below the liquid level’ as the claimed level controller. However, a thermocouple is not a level controller and the placement of different thermocouples in different locations does not make them collectively a level controller.”  Applicant further argues “a selector is operable to obey one of its inputs to the exclusion of another one of its inputs (e.g., obeys either a level controller input or a temperature controller input). See Specification at 
These arguments are unpersuasive because Applicant’s remarks/arguments are directed toward a different embodiment of the “level controller” than what was used to reject Claim 18 (see Rejection for Claim 18).
Applicant’s “selector” argument is also unpersuasive because Honoki et al. discloses a “level controller” and a “first selector” and a “second selector” (see Rejection for Claim 18), unlike Applicant is arguing.  Note that term “selector” is being interpreted in light of the Specification, i.e. “Such . . . selectors are only programmable elements and thus do not necessarily require additional hardware in order to be added to a reclaimer system” (see Original Disclosure [0005], lines 10-12) (see Claim Interpretation section below).
These arguments are also unpersuasive because, while Claim 18 recites “a first selector” and “a second selector,” Claim 18 does not recite “a selector,” which is the term Applicant is arguing.  In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “a selector”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
These arguments are also unpersuasive because Honoki et al. discloses Claim 18, including the “level controller” and the limitations regarding the “level controller.”
Regarding Claim 32 – Applicant argues that, as in Claim 18, “Honoki does not teach a level controller” and, “therefore there is no level controller that is a separate controller from a temperature controller,” to meet the Claim 32 limitations:
Claim 32.  A system . . . comprising . . . 
a temperature controller;
a level controller, wherein the level controller is a separate controller from the temperature controller . . . .

Applicant further argues that one of ordinary skill in the art, in the context of control systems, does not understand the term “actuator,” used in the Rejection for Claim 32.
Regarding Applicant’s “no level controller” arguments in Claim 32 being the same as those in Claim 18 – See Claim 18 response above.
Regarding Applicant’s actuator argument – In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “actuators”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
If “actuators” were recited in the claims, the Original Disclosure never uses the term “actuator” or its derivatives.  As such, plain English would govern the meaning of the term “actuator.”  In this case, Merriam-Webster Dictionary defines the term “actuator” to mean “a mechanical device for moving or controlling something,” (see Conclusion section below).  In the context of control systems, examples of actuators include heaters and coolers to effect temperature change; sources of pressure or vacuum to effect pressure change; or pumps and valves to effect fluid flow change.

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
The term “selector” is being interpreted in light of the Specification, i.e. “Such . . . selectors are only programmable elements and thus do not necessarily require additional hardware in order to be added to a reclaimer system.” (See Original Disclosure [0005], lines 10-12)

Claim Objections
Claim 24 was amended.  The previous objection for Claim 24 is withdrawn.  See Response to Arguments section above for reasoning.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A).	Claim 1, and each of its dependent claims, recites:
Claim 1.  A method for reclaiming one or more amine agents, the method comprising:
controlling temperature of a fluid in a vessel during the reclaiming, at least in part, by both providing one or more fluid input streams and varying an amount of steam input to the vessel,
wherein the fluid comprises one or more degradation products that have been formed from reaction of the one or more amine agents with one or more gases and
the temperature is controlled to reclaim the one or more amine agents.

Claim 1 recites “a method for reclaiming one or more amine agents” in the preamble.  However, nothing in the body of claim indicates steps that indicate how the reclamation process or reclamation of the one or more amine agents happens.  Claim 1 is also indefinite because none of the “one or more fluid input streams” comprises any amount of the “one or more amine agents.”  Therefore, it is unclear how providing fluid input streams of any sort may lead to reclamation of the “one or more amine agents.”
B).	Claim 2, and each dependent claim, recites:
Claim 2.  The method of Claim 1, comprising: decreasing, increasing, or both decreasing and increasing the temperature of the fluid, during a period of time, in order to maintain the temperature at a desired temperature or within a desired temperature range, thereby inhibiting thermal degradation of the one or more amine agents during the period of time.

Claim 2 recites “the temperature of the fluid.” In the case of only one fluid from Claim 1, of the “one or more fluid input streams” Claim 2 appears clear.  In the additional 
C).	Claim 3 recites “wherein the temperature is maintained within 5% of the desired temperature” and it is unclear what the basis is for calculating the 5%.
D).	Claim 8, and each dependent claim, recites “the one or more fluid input streams comprises a lean amine agent input stream.”  However, it is unclear if this lean amine agent is the amine agent in the preamble, if it is the one amine agent in the “one or more amine agents” recitation, one of the “or more amine agents” recitation, or if it is separate from the “one or more amine agents” recited in Claim 1.  Further it is unclear if this amine agent is being reclaimed.
E).	Claim 18, and each of its dependent claims, recites:
Claim 18.  A method for controlling temperature of a fluid in a vessel in order to reclaim one or more amine agents from the fluid, the method comprising:
controlling temperature of a fluid in a vessel during the reclaiming, at least in part, by both providing one or more fluid input streams and varying an amount of steam input to the vessel,
wherein the fluid comprises one or more degradation products that have been formed from reaction of the one or more amine agents with one or more gases and
the temperature is controlled to reclaim the one or more amine agents.

Claim 18 recites “a method for controlling temperature of a fluid in a vessel in order to reclaim one or more amine agents” in the preamble.  However, nothing in the body of claim indicates steps that indicate how the reclamation process or reclamation of the one or more amine agents happens.  Claim 18 is also indefinite because none of the, “one or more fluid input streams” comprises any amount of the “one or more amine agents.”  Therefore, it is unclear how providing fluid input streams of any sort may lead to reclamation of the “one or more amine agents.”
F).	Claim 19, and each dependent claim, recites:


Claim 19 recites “the temperature of the fluid.” In the case of only one fluid from Claim 18, of the “one or more fluid input streams” Claim 19 appears clear.  In the additional embodiments, of Claim 18, it is unclear which fluid stream is being referred to.  Claim 19 also recites temperature variation of a fluid to inhibit thermal degradation of the one or more amine agents.  However, none of the fluids in Claim 18 requires “one or more amine agents” to be present. Therefore, it is unclear how varying the temperature inhibits the thermal degradation of any amine agents when no amine agents are required in any of the fluids.
G).	Claim 20 recites “wherein the temperature is maintained within 1% of the desired temperature” and it is unclear what the basis is for calculating the 1%.
H).	Claim 22, and each dependent claim, recites “the one or more fluid input streams comprises a lean amine agent input stream.”  However, it is unclear if this lean amine agent is related to the amine agent in the preamble of Claim 18.  Further it is unclear if this amine agent is being reclaimed.
I).	Claim 32, and each of its dependent claims, recites:
Claim 32.  A system for reclaiming one or more amine agents, the system comprising:
a vessel;
a temperature controller;
a level controller, wherein the level controller is a separate controller from the temperature controller;
a steam input subsystem, wherein steam input through the steam input subsystem provides energy into fluid in the vessel; and
one or more fluid input stream subsystems for providing one or more fluid input streams into the vessel,
wherein the temperature controller and the level controller are both connected to both the steam input subsystem and the one or more fluid input stream subsystems such that temperature of fluid in the vessel is controlled, at least in part, by the one or more fluid input stream subsystems and the steam input subsystem.

Claim 32 recites “a system for reclaiming one or more amine agents” in the preamble.  However, nothing in the body of claim indicates how the reclamation process or 
J).	Claim 37, and each dependent claim, recites “a lean amine agent input subsystem, wherein lean amine agent flows into the vessel through the lean amine agent input subsystem.”  However, it is unclear if this lean amine agent is related to the amine agent in the preamble of Claim 32.  Further it is unclear if this amine agent is being reclaimed.
K).	Claim 39, and each dependent claim, recites:
Claim 39.  The system of Claim 32, wherein at least the temperature controller and the level controller are configured to cause temperature of a fluid in the vessel to be decreased, increased, or both, during a period of time, in order to maintain the temperature at a desired temperature or within a desired temperature range, in order to inhibit thermal degradation of the one or more amine agents during the period of time.

Claim 39 recites the “temperature of the fluid.” In the case of only one fluid from Claim 32, of the “one or more fluid input streams” Claim 39 appears clear.  In the additional embodiments of Claim 32, it is unclear which fluid stream is being referred to.  Claim 39 also recites temperature variation of a fluid to inhibit thermal degradation of the one or more amine agents.  However, none of the fluids in Claim 32 requires “one or more amine agents” to be present. Therefore, it is unclear how varying the temperature inhibits the thermal degradation of any amine agents when no amine agents are required in any of the fluids.
L).	Claim 40 recites, “The system . . . wherein the temperature is maintained within 1% of the desired temperature . . . .” The functional limitation is unclear because it is unclear what the basis is for calculating the 1%.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, 17-19, 21-26, 31-39, 41-43, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honoki et al. (JP-2015097982-A, May 28, 2015 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 27 pages).
The claims are directed to a method.  Honoki et al.’s Machine Translation is referenced below.  The claim language is in bold-faced type.
Regarding Claims 1-2, 4-12, and 17 – Honoki et al. discloses a “reclaiming method” where the “absorbent liquid” is reclaimed by separating “high-boiling-point compounds” via “distillation” in “reclaiming device 24.”  The reclaimed, vaporized absorbent liquid is returned to the process.  The level of high-boiling point compounds continue to accumulate in the reclaiming device 24. The method is effected using control device 28.  (See Honoki et al. Title, Abstract, and Figure 1; see [0037], lines 17-20, [0040], lines 9-11, and [0042] for control device 28).
Honoki et al. discloses a level controller to control the level of high-boiling point compounds that accumulate in the reclaiming device 24 (level controller, see Abstract, [0033] and Equations 10-11 in [0025]-[0027] for the computer programmable elements, [0028]-[0032] for general implementation, [0037] and Figure 1 for Example 1 implementation, [0040] for Example 2 implementation).  Honoki et al. discloses a high selector as the level controller’s computer programmable elements.
Honoki et al. discloses a temperature controller to set the distillation temperature in the “reclaiming device” to “the boiling temperature” (see [0023]), via steam input (temperature controller, see Figure 1, [0037] for Example 1 where, “The controller 28 performed . . . supply amount control of the steam for heating,” i.e. controller 28 controlled and supplied amount of the steam for heating, and [0040] for Example 2 “as in Example 1”).  The steam input is varied (steam input is varied, i.e., increased or low selector as the temperature controller’s computer programmable elements.
Regarding Claims 1-2, 4-12, and 17 – Honoki et al. discloses a method for reclaiming one or more amine agents (see Abstract; Figure 1; and Examples 1 and 2 disclosed at [0035]-[0041]), the method comprising:
controlling temperature of a fluid in a vessel (reclaiming vessel 24) during the reclaiming (see Figure 1; [0037] for Example 1, where, “During the distillation, the temperature of the liquid in the reclaiming device was continuously measured with a thermocouple . . . The controller 28 performed . . . the supply amount control of the steam for heating”; and [0040], line 5, for Example 2 being “as in Example 1”), at least in part, by both providing one or more fluid input streams (four fluid input streams; two fluid input streams of “absorption liquid extracted from the regeneration tower” and “NaOH equivalent” to form third fluid input stream of “neutralized liquid,” disclosed in Figure 1 and at [0037], lines 1-3, for Example 1, and at [0040], line 5, for Example 2 being “as in Example 1”; one fluid input stream of steam, see Abstract, lines 1-3, [0023], [0036] where a “heat transfer tube for heating is provided in the reclaiming device 24,” Example 1 in Figure 1 and at [0037], lines 17-20, where, “The controller 28 performed . . . the supply amount control of the steam for heating” for Example 1, and Example 2 in Figure 1 and at [0040], lines 8-11, where, “The control device 28 performed . . . the heating steam supply amount control” for Example 2) and varying an amount of steam input to the vessel (see Figure 1; [0037], lines 17-20, where, “The controller 28 performed . . . the supply amount control of the steam for heating” for Example 1; and [0040], lines 8-11, where, ,
wherein the fluid comprises one or more degradation products (heat stable salt HSS, disclosed at [0019] and formulas 3-5 and 7, and at [0021], formulas 8-9) that have been formed from reaction of the one or more amine agents with one or more gases (see [0018]-[0021] and formulas 1-9) and
the temperature is controlled to reclaim the one or more amine agents, i.e., temperature is being controlled during reclaiming since, “During the distillation, the temperature of the liquid in the reclaiming device was continuously measured with a thermocouple . . . The controller 28 performed . . . the supply amount control of the steam for heating” (see [0037] for Example 1; and [0040], line 5, for Example 2 being “as in Example 1”) – and the one or more amine agents are being reclaimed when the amine agents in the vapor stream from reclaiming vessel 24, are ultimately returned to absorption tower 1 as “CO2 lean absorbent liquid”, via regeneration tower 13 (see [0023]), heat exchanger 22 (see [0018], lines 1-3), and CO2 lean absorbent supply port 5, to serve as absorbent for CO2 in packed bed 2 (see [0016]).
Additional Disclosures Include:
Claim 2 – Honoki et al. discloses the method of Claim 1, comprising: decreasing, increasing, or both decreasing and increasing (using control device 28) the temperature of the fluid in the vessel (reclaiming device 24), during a period of time, i.e. during reclaiming, in order to maintain the temperature at a desired temperature or within a desired temperature range, where the desired temperature is “at the boiling temperature” since, “The absorption liquid (the disclosed fluid) transferred to the reclaiming device is heated and distilled in the reclaiming device. Distillation is performed at the boiling temperature. Vapor obtained by distillation in the reclaiming unit is returned to the carbon dioxide recovery unit” (see [0023]), thereby inhibiting thermal degradation of the one or more amine agents during the period of time because the heat stable salts of the one or more amine agents (see [0019]-[0020]) causing the thermal degradation (see [0003]) have been neutralized (see [0021]) and left behind in the reclaiming device 24, to later be removed via valve 29 (see [0037] for Example 1; and [0040] for Example 2) (see Honoki et al. Figure 1).
Claim 4 – Honoki et al. discloses the method of Claim 1, wherein the temperature of the fluid is either increased or decreased (using control device 28) based, at least in part, on an output of a temperature controller (“temperature controller” disclosed by Honoki et al., see Rejection for Claim 1, first three paragraphs) and an output of a level controller (“level controller” disclosed by Honoki et al., see Rejection for Claim 1, first three paragraphs) because, during reclaiming, the temperature controller (via temperature measuring device 27, see [0026]) is “sequentially measuring the liquid temperature in the reclaiming device 24” (see Abstract) to control the temperature in the reclaiming vessel 24 “at the boiling temperature” (see [0023]) – and the level controller (via information provided “beforehand,” see [0033], and via temperature measuring device 27, see [0026]) is “estimating an amount of the high-boiling-point compound accumulated in the reclaiming device 24” (see Abstract).  And both the information from the temperature controller and the level controller are needed to determine the level of steam input needed to distill the fluid in the reclaiming device 24 at the boiling temperature, and return the reclaimed amine agents in the vapor to the process (see [0005]) – because the steam input is varied (steam input is varied, i.e., increased or decreased, during reclaiming to accommodate the changing energy balance around the vessel – with the changing energy balance due to increased liquid thermal capacity with boiling point temperature rise; decreased amount of amine agents being vaporized over time; and any further reactions, see Honoki [0028] for boiling point temperature rise, and [0018]-[0021] for further reactions) during reclaiming, because of the increasing “concentration of solutes such as high .
Claim 5 – Honoki et al. discloses the method of Claim 4, comprising:
receiving a first high selector input into a high selector (“high selector” disclosed by Honoki et al., see Rejection for Claim 1, first three paragraphs), wherein the first high selector input is based on the output of the temperature controller (“temperature controller” disclosed by Honoki et al., see Rejection for Claim 1, first three paragraphs);
receiving a second high selector input into the high selector, wherein the second high selector input is based on the output of the level controller (“level controller” disclosed by Honoki et al., see Rejection for Claim 1, first three paragraphs);
determining whether the first high selector input or the second high selector input is higher, i.e. is the level of accumulated solids out-of-range and reclaiming stops, or is the level of accumulated solids is in-range and reclaiming continues; and altering flow of the one or more fluid input streams based on the determination, i.e. when reclaiming continues, altering flow of the steam input based on the determination (see Rejection for Claim 4).
Claim 6 – Honoki et al. discloses the method of Claim 4 comprising:
receiving a first low selector input into a low selector (“low selector” disclosed by Honoki et al., see Rejection for Claim 1, first three paragraphs), wherein the first low selector input is based on the output of the temperature controller (“temperature controller” disclosed by Honoki et al., see Rejection for Claim 1, first three paragraphs);
receiving a second low selector input into the low selector, wherein the second low selector input is based on the output of the level controller (“level controller” disclosed by Honoki et al., see Rejection for Claim 1, first three paragraphs);
determining, using the low selector, whether the first low selector input or the second low selector input is lower; and
altering the steam input provided based on the determination to effect “distillation” in the reclaiming vessel 24 being “performed at the boiling temperature” see [0023], in light of .
Claim 7 – Honoki et al. discloses the method of Claim 4, wherein at least one of the output of the temperature controller (“temperature controller” disclosed by Honoki et al., see Rejection for Claim 1, first three paragraphs) and the output of the level controller (“level controller” disclosed by Honoki et al., see Rejection for Claim 1, first three paragraphs) is an input of a transfer function, since both the temperature controller output and the level controller output are used as inputs to the temperature controller’s computer programmable elements within control device 28 and to the level controller’s computer programmable elements within control device 28.  Control device 28 comprises the computer programmable elements containing the recited transfer functions, each of which transforms inputs into outputs to be actuated.
Claim 8 – Honoki et al. discloses the method of Claim 1, wherein the one or more fluid input streams (four fluid input streams; two fluid input streams of “absorption liquid extracted from the regeneration tower” and “NaOH equivalent” to form third fluid input stream of “neutralized liquid,” disclosed in Figure 1 and at [0037], lines 1-3, for Example 1, and at [0040], line 5, for Example 2 being “as in Example 1”; one fluid input stream of steam, see Abstract, lines 1-3, [0023], [0036] where a “heat transfer tube for heating is provided in the reclaiming device 24,” Example 1 in Figure 1 and at [0037], lines 17-20, where, “The controller 28 performed . . . the supply amount control of the steam for heating” for Example 1, and Example 2 in Figure 1 and at [0040], lines 8-11, where, “The control device 28 performed . . . the heating steam supply amount control” for Example 2) comprises a lean amine agent input stream (lean amine agent input stream is “absorption liquid extracted from the regeneration tower,” and a water input stream (“NaOH equivalent” stream, disclosed at [0037], lines 1-3) (see Figure 1).
Claim 9 – Honoki et al. discloses the method of Claim 8, comprising:  providing the lean amine agent input stream (lean amine agent input stream is “absorption liquid extracted from the regeneration tower,” disclosed at [0037], lines 1-3, that is “CO2 lean absorbent containing amines,” as disclosed in Honoki et al. Claim 3) and the water input stream (“NaOH equivalent” stream, disclosed at [0037], lines 1-3) in a ratio controlled by a ratio controller, since the correct amount of “NaOH equivalent” is used to neutralize the liquid, i.e. “convert HSS (heat stable salt) into Na2SO4 an NaNO3” as disclosed at [0021] and formulas 8-9, and “[t]he neutralized liquid [is] supplied to the reclaiming device,” in order to increase a level of the fluid in the vessel (reclaiming vessel 24) and “start distillation,” (see [0037], lines 1-5) (see Figure 1).
Claim 10 – Honoki et al. discloses the method of Claim 9, wherein providing the lean amine agent input stream (lean amine agent input stream is “absorption liquid extracted from the regeneration tower,” disclosed at [0037], lines 1-3, that is “CO2 lean absorbent containing amines,” as disclosed in Honoki et al. Claim 3) and the water input stream (NaOH equivalent” stream, disclosed at [0037], lines 1-3) in the ratio reduces concentration of the one or more degradation products (heat stable salt HSS, disclosed at [0019] and formulas 3-5 and 7, and at [0021], formulas 8-9) in the fluid in the vessel (reclaiming device 24), where the concentration is reduced in neutralization tank 30 when the heat stable salt HSS is neutralized as disclosed in Figure 1, [0021], and formulas 8-9.
Claim 11 – Honoki et al. discloses the method of Claim 1, wherein the one or more amine agents comprises at least one of a primary amine, a secondary amine, and a tertiary amine (see [0015]).
Claim 12 – Honoki et al. discloses the method of Claim 1, wherein the one or more amine agents comprises at least one of diglycolamine (DGA), monoethanolamine (MEA), diethanolamine (DEA), diisopropanolamine (DIPA), triethanolamine (TEA), methyldiethanolamine (MDEA), 2-amino-2-methyl-1-propanol (AMP), and piperazine (PZ) (see [0015]).
Claim 17 – Honoki et al. discloses the method of Claim 1, wherein the vessel is a conventional horizontal kettle reclaimer, as disclosed in Figure 1.
The claims are directed to a method.
Regarding Claims 18-19, 21-26, and 31 – Honoki et al. discloses a “reclaiming method” where the “absorbent liquid” is reclaimed by separating “high-boiling-point compounds” via “distillation” in “reclaiming device 24.”  The reclaimed, vaporized absorbent liquid is returned to the process.  The level of high-boiling point compounds continue to accumulate in the reclaiming device 24. The method is effected using control device 28.  (See Honoki et al. Title, Abstract, and Figure 1; see [0037], lines 17-20, [0040], lines 9-11, and [0042] for control device 28).
Honoki et al. discloses a level controller to control the level of high-boiling point compounds that accumulate in the reclaiming device 24 (level controller, see Abstract, [0033] and Equations 10-11 in [0025]-[0027] for the computer programmable elements, [0028]-[0032] for general implementation, [0037] and Figure 1 for Example 1 implementation, [0040] for Example 2 implementation).  Honoki et al. discloses a first selector as the level controller’s computer programmable elements.
Honoki et al. discloses a temperature controller to set the distillation temperature in the “reclaiming device” to “the boiling temperature” (see [0023]), via steam input (temperature controller, see Figure 1, [0037] for Example 1 where, “The controller 28 performed . . . supply amount control of the steam for heating,” i.e. controller 28 controlled and supplied amount of the steam for heating, and [0040] for Example 2 “as in Example 1”).  The steam input is varied (steam input is varied, i.e., increased or decreased, during reclaiming to accommodate the changing energy balance around the vessel – with the changing energy balance due to increased liquid thermal capacity with boiling point temperature rise; decreased amount of amine agents being vaporized over time; and any further reactions, see Honoki [0028] for boiling point temperature rise, and [0018]-[0021] for further reactions) during reclaiming, because of the increasing “concentration of solutes such as high boiling point compounds” and, consequently, the boiling point “temperature of the liquid in the reclaiming device rises with time” (see Honoki et al. [0028]).  Honoki et al. discloses a second selector
Regarding Claims 18-19, 21-26, and 31 – Honoki et al. discloses a method for controlling temperature of a fluid in a vessel in order to reclaim one or more amine agents from the fluid (see Title; Abstract; Figure 1, vessel is reclaiming device 24; Examples 1 and 2 disclosed at [0035]-[0041]; and above three paragraphs), the method comprising:
controlling input of one or more fluid input streams (two fluid input streams of “absorption liquid extracted from the regeneration tower” and “NaOH equivalent” to form third fluid input stream of “neutralized liquid,” disclosed in Figure 1 and at [0037], lines 1-3, for Example 1; and at [0040], line 5, for Example 2 being “as in Example 1”) into the vessel (reclaiming vessel 24) via mixing tank 30 so that the neutralization occurs (see [0021]), based on output of a first selector (“first selector” disclosed by Honoki et al., see above three paragraphs), i.e. the first selector selects reclaiming stopped or reclaiming continued, the first selector that receives input, directly or indirectly, from a level controller (“level controller” disclosed by Honoki et al., see above three paragraphs) and a temperature controller (“temperature controller” disclosed by Honoki et al., see above three paragraphs) and obeys the input from only one of the level controller or the temperature controller at a time, since when the level is out of range, the level controller is obeyed, and when the level is in range, the temperature controller is obeyed.  Details follow.
When the level is out of range, the level controller is obeyed, and reclaiming is stopped (heat input is stopped, input of one or more fluid input streams is stopped, and the liquid in reclaiming vessel 24 is discharged via valve 29, see [0037], lines 14-17, for Example 1 and [0040], line 5, for Example 2 being “as in Example 1”).
When the level is in range, the temperature controller is obeyed, and reclaiming continues (heat input continues, input of one or more fluid input streams continues, and the liquid in reclaiming vessel 24 continues to accumulate, see Figure 1, [0037] for Example 1 where, “The neutralized liquid (the disclosed fluid input streams) was supplied to the reclaiming device 24.  Water vapor (the disclosed steam) was passed through the heat transfer tube of the reclaiming device 24, and the absorption liquid 
and varying input of steam to the vessel based on output of a second selector (“second selector” disclosed by Honoki et al., see above three paragraphs), since the steam input is varied (steam input is varied, i.e., increased or decreased, during reclaiming to accommodate the changing energy balance around the vessel – with the changing energy balance due to increased liquid thermal capacity with boiling point temperature rise; decreased amount of amine agents being vaporized over time; and any further reactions, see Honoki [0028] for boiling point temperature rise, and [0018]-[0021] for further reactions) during reclaiming, because of the increasing “concentration of solutes such as high boiling point compounds” and, consequently, the boiling point “temperature of the liquid in the reclaiming device rises with time” (see Honoki et al. [0028]), and the second selector outputs include the boiling point temperature rise, the second selector that receives input, directly or indirectly, from the level controller and the temperature controller and obeys the input from only one of the level controller or the temperature controller at a time, for the same reasons as the first selector as stated above – when the level is out of range, the level controller is obeyed, and when the level is in range, the temperature controller is obeyed.
Additional Disclosures Include:
Claim 19 – Honoki et al. discloses the method of Claim 18, comprising:  decreasing, increasing, or both decreasing and increasing (using control device 28) the temperature of the fluid in the vessel (reclaiming device 24), during a period of time, i.e. during reclaiming, in order to maintain the temperature at a desired temperature or within a desired temperature range, where the desired temperature is “at the boiling temperature” since, “The absorption liquid (the disclosed fluid) transferred to the reclaiming device is heated and distilled in the reclaiming device. Distillation is performed at the boiling temperature. Vapor obtained by distillation in the reclaiming unit is returned to the carbon dioxide recovery unit” (see [0023]), in order to inhibit thermal degradation of the one or more amine agents during the period of time because the heat stable salts of the one or more amine agents (see [0019]-[0020]) causing the thermal degradation (see [0003]) have been neutralized (see [0021]) and left behind in the reclaiming device 24, to later be removed via valve 29 (see [0037] for Example 1; and [0040] for Example 2) (see Honoki et al. Figure 1).
Claim 21 – Honoki et al. discloses the method of Claim 18, wherein at least one output of the temperature controller (“temperature controller” disclosed by Honoki et al., see Rejection for Claim 18, first three paragraphs) and the level controller (“level controller” disclosed by Honoki et al., see Rejection for Claim 18, first three paragraphs) is an input of a transfer function in control device 28, since both the temperature controller output and the level controller output are used as inputs (i) to the temperature controller’s computer programmable elements within control device 28 and (ii) to the level controller’s computer programmable elements within control device 28.  Control device 28 comprises the computer programmable elements containing the recited transfer functions, each of which transforms inputs into outputs to be actuated.
Claim 22 – Honoki et al. discloses the method of Claim 18, wherein the one or more fluid input streams (two fluid input streams of “absorption liquid extracted from the regeneration tower” and “NaOH equivalent” to form third fluid input stream of “neutralized liquid,” disclosed in Figure 1 and at [0037], lines 1-3, for Example 1; and at [0040], line 5, for Example 2 being “as in Example 1”) comprises a lean amine agent input stream (lean amine agent input stream is “absorption liquid extracted from the regeneration tower,” disclosed at [0037], lines 1-3, that is “CO2 lean absorbent containing amines,” as disclosed in Honoki et al. Claim 3) and a water input stream (“NaOH equivalent” stream, disclosed at [0037], lines 1-3) (see Figure 1).
Claim 23 – Honoki et al. discloses the method of Claim 22, comprising: providing the lean amine agent input stream (lean amine agent input stream is “absorption liquid extracted from the regeneration tower,” disclosed at [0037], lines 1-3, that is “CO2 lean absorbent containing amines,” as disclosed in Honoki et al. Claim 3) and the water input stream (“NaOH equivalent” stream, disclosed at [0037], lines 1-3) in a ratio controlled by a ratio controller, since the correct amount of “NaOH equivalent” is used to neutralize the liquid, i.e. “convert HSS (heat stable salt) into Na2SO4 an NaNO3” as disclosed at [0021] and formulas 8-9, and “[t]he neutralized liquid [is] supplied to the reclaiming device,” in order to increase a level of the fluid in the vessel (reclaiming vessel 24) and “start distillation,” (see [0037], lines 1-5) (see Figure 1).
Claim 24 – Honoki et al. discloses the method of Claim 23, wherein providing the lean amine agent input stream (lean amine agent input stream is “absorption liquid extracted from the regeneration tower,” disclosed at [0037], lines 1-3, that is “CO2 lean absorbent containing amines,” as disclosed in Honoki et al. Claim 3) and the water input stream (“NaOH equivalent” stream, disclosed at [0037], lines 1-3) in the ratio reduces concentration of the one or more degradation products (heat stable salt HSS, disclosed at [0019] and formulas 3-5 and 7, and at [0021], formulas 8-9) in the fluid in the vessel (reclaiming device 24), where the concentration is reduced in neutralization tank 30 when the heat stable salt HSS is neutralized as disclosed in Figure 1, [0021], and formulas 8-9.
Claim 25 – Honoki et al. discloses the method of Claim 18, wherein the one or more amine agents comprises at least one of a primary amine, a secondary amine, and a tertiary amine (see [0015]).
Claim 26 – Honoki et al. discloses the method of Claim 18, wherein the one or more amine agents comprises at least one of diglycolamine (DGA), monoethanolamine (MEA), diethanolamine (DEA), diisopropanolamine (DIPA), triethanolamine (TEA), methyldiethanolamine (MDEA), 2-amino-2-methyl-1-propanol (AMP), and piperazine (PZ) (see [0015]).
Claim 31 – Honoki et al. discloses the method of Claim 18, wherein the vessel is a conventional horizontal kettle reclaimer, as disclosed in Figure 1.
The claims are directed to a system.
Regarding Claims 32-39, 41-43, and 46
Honoki et al. discloses a level controller to control the level of high-boiling point compounds that accumulate in the reclaiming device 24 (level controller, see Abstract, [0033] and Equations 10-11 in [0025]-[0027] for the computer programmable elements, [0028]-[0032] for general implementation, [0037] and Figure 1 for Example 1 implementation, and [0040] for Example 2 implementation).  Honoki et al. discloses a high selector as the level controller’s computer programmable elements.
Honoki et al. discloses a temperature controller to set the distillation temperature in the “reclaiming device” to “the boiling temperature” (see [0023]), via steam input (temperature controller, see Figure 1, [0037] for Example 1 where, “The controller 28 performed . . . supply amount control of the steam for heating,” i.e. controller 28 controlled and supplied amount of the steam for heating, and [0040] for Example 2 “as in Example 1”).  The steam input is varied (steam input is varied, i.e., increased or decreased, during reclaiming to accommodate the changing energy balance around the vessel – with the changing energy balance due to increased liquid thermal capacity with boiling point temperature rise; decreased amount of amine agents being vaporized over time; and any further reactions, see Honoki [0028] for boiling point temperature rise, and [0018]-[0021] for further reactions) during reclaiming, because of the increasing “concentration of solutes such as high boiling point compounds” and, consequently, the boiling point “temperature of the liquid in the reclaiming device rises with time” (see Honoki et al. [0028]).  Honoki et al. discloses a low selector as the temperature controller’s computer programmable elements.
Regarding Claims 32-39, 41-43, and 46 – Honoki et al. discloses a system (Figure 1) for reclaiming one or more amine agents (see Title; Abstract; Figure 1; Examples 1 and 2 disclosed at [0035]-[0041]; and above three paragraphs), the system comprising:
a vessel (reclaiming vessel 24) (see Figure 1);
a temperature controller (“temperature controller” disclosed by Honoki et al., see above three paragraphs);
a level controller (“level controller” disclosed by Honoki et al., see above three paragraphs), wherein the level controller is a separate controller from the temperature controller, as shown in the above three paragraphs;
a steam input subsystem (steam input subsystem that “controller 28” uses to “supply amount control of the steam for heating” of fluid in the reclaiming device 24, i.e. the disclosed reclaiming vessel 24, in Example 1, as disclosed in Figure 1 and at [0037], particularly lines 17-20, and at [0037], lines 3-5, where, “Water vapor was passed through the heat transfer tube of the reclaiming device 24, and the absorption liquid was heated to start distillation,” and at [0036], where, “A heat transfer tube for heating is provided in the reclaiming device 24”; and at [0040], particularly line 5, for Example 2 being “as in Example 1”), wherein steam input through the steam input subsystem provides energy into fluid in the vessel since, in each of Examples 1 and 2, “A heat transfer tube for heating is provided in the reclaiming device 24” (see [0036]) and, “Water vapor was passed through the heat transfer tube of the reclaiming device 24, and the absorption liquid was heated to start distillation” (see [0037], lines 3-5); and
one or more fluid input stream subsystems, (one fluid input stream subsystem with three fluid input streams, i.e. two fluid input streams of “absorption liquid extracted from the regeneration tower” and “NaOH equivalent” to form third fluid input stream of “neutralized liquid,” disclosed in Figure 1 and at [0037], lines 1-3, for Example 1, and at [0040], line 5, for Example 2 being “as in Example 1”) for providing one or more fluid input streams into the vessel via mixing tank 30 (see Figure 1, [0021], and [0037], lines 1-3, for Example 1; and Example 2 being “as in Example 1”),
wherein the temperature controller (“temperature controller” disclosed by Honoki et al., see above three paragraphs) and the level controller (“level controller” disclosed by Honoki et al., see above three paragraphs) are both connected to both the steam input subsystem and the one or more fluid input stream subsystems, since the four items are each connected to controlling reclaiming vessel 24, such that the boiling point temperature of fluid in the vessel is controlled, at least in part, by the level of high boiling compounds entering the reclaiming vessel 24 via the one or more fluid input stream subsystems and by the heat input of the steam input subsystem, i.e., the steam input is varied (steam input is varied, i.e., increased or decreased, during .
Additional Disclosures Include:
Claim 33 – Honoki et al. discloses the system of Claim 32, comprising: a high selector (“high selector” disclosed by Honoki et al., see Rejection for Claim 32, first three paragraphs), wherein the high selector receives one or more inputs based on an output of the temperature controller (“temperature controller” disclosed by Honoki et al., see Rejection for Claim 32, first three paragraphs) and an output of the level controller (“level controller” disclosed by Honoki et al., see Rejection for Claim 1, first three paragraphs), since the level controller’s programmable element receives inputs (information provided “beforehand,” see [0033], measurements from the temperature measuring device 27 as part of the temperature controller output, see [0026], and the previous estimate of the level of high-boiling-point compound accumulating in the reclaiming device 24 as part of the level controller output, see [0037] for Example 1, and [0040] for Example 2) and uses the inputs for “estimating an amount of the high-boiling-point compound accumulated in the reclaiming device 24” (see Abstract) and an output of the high selector is used to control flow through the one or more fluid input stream subsystems (one fluid input stream subsystem with three fluid input streams, i.e. two fluid input streams of “absorption liquid extracted from the regeneration tower” and “NaOH equivalent” to form third fluid input stream of “neutralized liquid,” disclosed in Figure 1 and at [0037], lines 1-3, for Example 1, and at [0040], line 5, for Example 2 being “as in Example 1”), when the level controller determines the high-boiling-point compound accumulated in the reclaiming device exceeds a “set molar concentration” (see [0037]) and stops the reclaiming (heat input is stopped, input of one or more fluid input streams is stopped, and the .
Claim 34 – Honoki et al. discloses the system of Claim 32, comprising:  a low selector (“low selector” disclosed by Honoki et al., see Rejection for Claim 32, first three paragraphs), wherein the low selector receives one or more inputs based on an output of the temperature controller (“temperature controller” disclosed by Honoki et al., see Rejection for Claim 32, first three paragraphs) and an output of the level controller (“temperature controller” disclosed by Honoki et al., see Rejection for Claim 32, first three paragraphs), since the temperature controller’s programmable element receives inputs (measurements from the temperature measuring device 27 as part of the temperature controller output, see [0026], and the previous estimate of the level of high-boiling-point compound accumulating in the reclaiming device 24 as part of the level controller output, see [0037] for Example 1, and [0040] for Example 2 “as in Example 1”) and uses the inputs to set the temperature at the boiling temperature of the in fluid in the reclaiming device 24, such that, “Distillation is performed at the boiling temperature” (see [0023] and [0028]) and an output of the low selector is used to control flow of steam through the steam input subsystem (steam input subsystem that “controller 28” uses to “supply amount control of the steam for heating” of fluid in the reclaiming device 24, i.e. the disclosed reclaiming vessel 24, in Example 1, as disclosed in Figure 1 and at [0037], particularly lines 17-20, and at [0037], lines 3-5, where, “Water vapor was passed through the heat transfer tube of the reclaiming device 24, and the absorption liquid was heated to start distillation,” and at [0036], where, “A heat transfer tube for heating is provided in the reclaiming device 24”; and at [0040], particularly line 5, for Example 2 being “as in Example 1”) when the level controller determines the high-boiling-point compound accumulated in the reclaiming device does not exceed a “set molar concentration” (see [0037]) and reclaiming continues (heat input continues, input of one or more fluid input streams continues, and the liquid in reclaiming vessel 24 continues to accumulate, see Figure 1, [0037] for Example 1 where, “The neutralized liquid (the disclosed fluid input streams) was supplied to the reclaiming device 24.  Water vapor (the disclosed steam) was passed through the heat transfer tube of the reclaiming device 24, and the absorption liquid was heated to start distillation,” and “The controller 28 performed . . . supply amount control of the steam for heating,” i.e. .
Claim 35 – Honoki et al. discloses the system of Claim 33, comprising: one or more transfer functions in control device 28, wherein each of the one or more transfer functions modifies an output of one of the level controller (“level controller” disclosed by Honoki et al., see Rejection for Claim 32, first three paragraphs) or the temperature controller (“temperature controller” disclosed by Honoki et al., see Rejection for Claim 32, first three paragraphs) and the output of each of the one or more transfer functions is an input of the high selector (“high selector” disclosed by Honoki et al., see Rejection for Claim 32, first three paragraphs), since both the temperature controller output and the level controller output are used as inputs (i) to the temperature controller’s computer programmable elements within control device 28, i.e. the temperature controller’s transfer functions doing the modification, the temperature controller’s transfer functions as part of the low selector, and (ii) to the level controller’s computer programmable elements within control device 28, i.e. the level controller’s transfer functions doing the modification, the level controller’s transfer functions as part of the high selector.  Control device 28 comprises the computer programmable elements containing the recited transfer functions, each of which transforms inputs into outputs to be actuated.
Claim 36 – Honoki et al. discloses the system of Claim 34, comprising: one or more transfer functions in control device 28, wherein each of the one or more transfer functions modifies an output of one of the level controller (“level controller” disclosed by Honoki et al., see Rejection for Claim 32, first three paragraphs) or the temperature controller (“temperature controller” disclosed by Honoki et al., see Rejection for Claim 32, first three paragraphs) and the output of each of the one or more transfer functions is an input of the low selector (“low selector” disclosed by Honoki et al., see Rejection for Claim 32, first three paragraphs), since both the temperature controller output and the level controller output are used as inputs (i) to the temperature controller’s computer programmable elements within control device 28, i.e. the temperature controller’s transfer functions doing the modification, the temperature controller’s transfer functions as part of the low selector, and (ii) to the level controller’s computer programmable elements within control device 28, i.e. the level controller’s transfer functions doing the modification, the level controller’s transfer functions as part of the high selector.  Control device .
Claim 37 – Honoki et al. discloses the system of Claim 32,
wherein the one or more fluid input stream subsystems (one fluid input stream subsystem with three fluid input streams, i.e. two fluid input streams of “absorption liquid extracted from the regeneration tower” and “NaOH equivalent” to form third fluid input stream of “neutralized liquid,” disclosed in Figure 1 and at [0037], lines 1-3, for Example 1, and at [0040], line 5, for Example 2 being “as in Example 1”) comprises:
a lean amine agent input subsystem (fluid input stream subsystem for providing “absorption liquid extracted from the regeneration tower,” and fluid input stream subsystem for providing “neutralized liquid” disclosed in Figure 1 and at [0037], lines 1- 3, for Example 1; and [0040], line 5, for Example 2 being “as in Example 1”), wherein lean amine agent (MEA as disclosed at [0035], line 7, for Example 1; and [0040], line 5, for Example 2 being “as in Example 1”) flows into the vessel (reclaiming device 24) through the lean amine agent input subsystem when “[t]he neutralized liquid was supplied to the reclaiming device 24,” as disclosed in Figure 1 and at [0037], line 3, for Example 1, and at [0040], line 5 for Example 2 being “as in Example 1,” and
a water input subsystem (fluid input stream subsystem for providing “NaOH equivalent,” disclosed in Figure 1 and at [0037], lines 1-3, for Example 1; and [0040], line 5, for Example 2 being “as in Example 1”) for providing water (as part of the “NaOH equivalent”) into the vessel (reclaiming device 24) when “[t]he neutralized liquid was supplied to the reclaiming device 24,” as disclosed in Figure 1 and at [0037], line 3, for Example 1, and at [0040], line 5 for Example 2 being “as in Example 1”; and
the system comprises:
a ratio controller (ratio controller used to control the ratio of the lean amine agent liquid to the “NaOH equivalent,” with its water, in order to neutralize the liquid, i.e. “convert HSS (heat stable salt) into Na2SO4 an NaNO3” as disclosed at [0021] and formulas 8-9, and “[t]he neutralized liquid [is] supplied to the reclaiming device 24,” as disclosed in Figure 1 connected to the lean amine agent input subsystem (fluid input stream subsystem for providing “absorption liquid extracted from the regeneration tower,” and fluid input stream subsystem for providing “neutralized liquid” disclosed in Figures 1 and at [0037], lines 1-3, for Example 1; and [0040], line 5, for Example 2 being “as in Example 1”) and the water input subsystem (fluid input stream subsystem for providing “NaOH equivalent,” disclosed in Figure 1 and at [0037], lines 1-3, for Example 1; and [0040], line 5, for Example 2 being “as in Example 1”), wherein the ratio controller (ratio controller used to control the ratio of the lean amine agent liquid to the “NaOH equivalent,” with its water, in order to neutralize the liquid, i.e. “convert HSS (heat stable salt) into Na2SO4 an NaNO3” as disclosed at [0021] and formulas 8-9, and “[t]he neutralized liquid [is] supplied to the reclaiming device 24,” as disclosed in Figure 1 and at [0037], lines 1-3) controls a ratio of lean amine agent (lean amine agent input stream is “absorption liquid extracted from the regeneration tower,” disclosed at [0037], lines 1-3, that is “CO2 lean absorbent containing amines,” as disclosed in Honoki et al. Claim 3) and water (“NaOH equivalent” stream, disclosed at [0037], lines 1-3) in order to neutralize the lean amine agent liquid and “[t]he neutralized liquid was supplied to reclaiming device 24,” ([0037], lines 1-3) i.e. so that the neutralized liquid flows into the vessel (reclaiming device 24) (see Figure 1).
Claim 38 – Honoki et al. discloses the system of Claim 37, where the system is capable of the functional limitation wherein lean amine agent (lean amine agent is “absorption liquid extracted from the regeneration tower,” disclosed at [0037], lines 1-3, that is “CO2 lean absorbent containing amines,” as disclosed in Honoki et al. Claim 3) and water (water in “NaOH equivalent” stream, disclosed at [0037], lines 1-3) provided to the vessel (reclaiming device 24) in the ratio reduces concentration of the one or more degradation products (heat stable salt HSS, disclosed at [0019] and formulas 3-5 and 7, and at [0021], formulas 8-9) in the fluid in the vessel (reclaiming device 24), because the concentration is reduced in neutralization tank 30 when the heat stable salt HSS is neutralized as disclosed in Figure 1, [0021], and formulas 8-9.  When the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 39 – Honoki et al. discloses the system of claim 32, wherein at least the temperature controller (“temperature controller” disclosed by Honoki et al., see Rejection for Claim 32 above, first three paragraphs) and the level controller (“temperature controller” disclosed by Honoki et al., see Rejection for Claim 32 above, first three paragraphs) are configured to cause temperature of a fluid in the vessel (reclaiming device 24) to be decreased, increased, or both, during a period of time, i.e. during reclaiming, in order to maintain the temperature at a desired temperature or within a desired temperature range, where the desired temperature is “at the boiling temperature” since, “The absorption liquid (the disclosed fluid) transferred to the reclaiming device is heated and distilled in the reclaiming device. Distillation is performed at the boiling temperature. Vapor obtained by distillation in the reclaiming unit is returned to the carbon dioxide recovery unit” (see [0023]), in order to inhibit thermal degradation of the one or more amine agents during the period of time because the heat stable salts of the one or more amine agents (see [0019]-[0020]) causing the thermal degradation (see [0003]) have been neutralized (see [0021]) and left behind in the reclaiming device 24, to later be removed via valve 29 (see [0037] for Example 1; and [0040] for Example 2) (see Honoki et al. Figure 1).
Claim 41 – Honoki et al. discloses the system of Claim 32, wherein the vessel is a conventional horizontal kettle reclaimer, as disclosed in Figure 1.
Claim 42 – Honoki et al. discloses the system of Claim 32, wherein the one or more amine agents comprises at least one of a primary amine, a secondary amine, and a tertiary amine (see [0015]).  Moreover, material worked upon does not limit apparatus claims.
Claim 43 – Honoki et al. discloses the system of Claim 32, wherein the one or more amine agents comprises at least one of diglycolamine (DGA), monoethanolamine (MEA), diethanolamine (DEA), diisopropanolamine (DIPA), triethanolamine (TEA), methyldiethanolamine (MDEA), 2-amino-2-methyl-1-propanol (AMP), and piperazine (PZ) (see [0015]).  Moreover, material worked upon does not limit apparatus claims.
Claim 46 – Honoki et al. discloses the system of Claim 32, wherein the system is configured to supply a variable steam input through the steam input subsystem, since the steam input is varied (steam input is varied, i.e., increased or decreased, during reclaiming to accommodate the changing energy balance around the vessel – with the changing energy balance due to increased liquid thermal .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 20, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Honoki et al., as applied to Claims 2, 19, and 39, respectively, above.
The claim is directed to a method.  Honoki et al.'s Machine Translation is referenced below. The claim language is in bold-faced font.
Regarding Claim 3 – Honoki et al. discloses the method of Claim 2, wherein the temperature is maintained within 5% of the desired temperature or bounds of the desired temperature range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the Honoki et al. method, to include the step:
wherein the temperature is maintained within 5% of the desired temperature or bounds of the desired temperature range,

since Honoki et al. states at [0023],
The absorption liquid transferred to the reclaiming device is heated and distilled in the reclaiming device. Distillation is performed at the boiling temperature. Vapor obtained by distillation in the reclaiming unit is returned to the carbon dioxide recovery unit. (See Honoki et al. [0023])

Clearly the temperature is a result-effective variable, and there is motivation to get as close to the boiling temperature as possible since too high a temperature causes degradation of the one or more amine agents (see Rejection for Claim 2) and too low a temperature causes more of the one or more amine agents to remain in the liquid in the reclaiming device, and less to vaporize and be reclaimed. 
Honoki et al. discloses the claimed method.
Regarding Claim 20 – Honoki et al. discloses the method of Claim 19, wherein the temperature is maintained within 1% of the desired temperature or bounds of the desired temperature range (see Rejection for Claim 3).
Honoki et al. discloses the claimed system.
Regarding Claim 40 – Honoki et al. discloses the system of Claim 39, wherein the temperature is maintained within 1% of the desired temperature or bounds of the desired temperature range (see Rejection for Claim 3 for the Honoki et al. system being capable of the above functional limitation).

Claims 13-16, 27-30, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Honoki et al. as applied to Claims 2 (Claims 13-16), 18 (Claims 28-29), 19 (Claims 27 and 30), and 32 (Claims 44-45), above, in further view of Mitra (“A Technical Report on Gas Sweetening by Amines,” ResearchGate, Jun. 29, 2015, accessed on the Internet at .
The claims are directed to a method.
Regarding Claims 13 and 16 – Honoki et al. discloses the method of Claim 2, wherein the one or more amine agents comprises  “monoethanol amine (MEA)” (see Honoki  et al. [0035], particularly line 8, for Example 1; and [0040], particularly line 5, for Example 2 being “as in Example 1”) and the temperature of the fluid is decreased, increased, or both, during the period of time, in order to maintain the temperature  in a desired temperature range during reclaiming, the desired temperature range being the temperature “to start distillation,” where during reclaiming, the boiling point “temperature of the liquid in the reclaiming device rises with time” because of the increasing “concentration of solutes such as high boiling point compounds” (see Honoki et al. [0028]).
Honoki et al. does not disclose:
wherein the one or more amine agents comprises diglycolamine (DGA) . . . or
maintaining the temperature within between about 358 °F and about 362 °F.

Like Honoki et al., Mitra discloses amine agents used to remove acid gases and then reclaiming the amine agents for reuse. (See Mitra Title; Page 8, “Alkanolamine gas treatment basics” section, lines 1-3; and Page 10, Figure 1) (See Honoki et al. Abstract; and Figure 1)  Mitra further teaches:
wherein the one or more amine agents comprises diglycolamine (DGA) (see Mitra Pages 21-22, “5.3 Diglycolamine (DGA):” section, particularly lines 1-3) . . . or
maintaining the temperature within between about 358 °F and about 362 °F (“340 to 360 ºF”) (see Mitra Pages 21-22, “5.3 Diglycolamine (DGA):” section, last two lines).
Mitra further teaches that the advantages of DGA, relative to the MEA that Honoki et al. is using, is “its lower vapor pressure [that] permits higher solvent concentrations, typically 50 to 60 weight percent, to be utilized, resulting in significantly lower circulation rates and energy utilization . . . The advantages of DGA Agent include . . . Capital and operating cost savings due to lower circulation requirements [and] . . . [e]xcellent thermal stability” during reclaiming (see Mitra Pages 21-22, “5.3 Diglycolamine (DGA):” section, lines 1-3, 9, and 16).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Honoki et al. method, to replace MEA with DGA,
wherein the one or more amine agents comprises diglycolamine (DGA) . . . and
maintaining the temperature within between about 358 °F and about 362 °F,
as taught by Mitra, since Mitra states that, relative to the MEA that Honoki et al. is using, DGA has several advantages, including “its lower vapor pressure [that] permits higher solvent concentrations, typically 50 to 60 weight percent, to be utilized, resulting in significantly lower circulation rates and energy utilization .
. . The advantages of DGA Agent include . . . Capital and operating cost savings due to lower circulation requirements [and] . . . [e]xcellent thermal stability" during reclaiming (see Mitra Pages 21-22, “5.3 Diglycolamine (DGA):” section, lines 1-3, 9, and 16).
Regarding Claim 14 – Honoki et al. discloses the method of Claim 2, and Honoki et al., in view of Mitra, disclose wherein the one or more amine agents consists of DGA.  (See Rejection for Claim 13)
Regarding Claim 15 – Honoki et al., in view of Mitra, disclose the method of Claim 14, wherein the temperature of the fluid is decreased, increased, or both, during the period of time, in order to maintain the temperature within between about 358 °F and about 362 °F (see Rejection for Claim 14) (see Rejection for Claim 13).
Regarding Claim 16 – Honoki et al., in view of Mitra, disclose the method of claim 13, wherein the temperature is maintained at about 360 °F (see Rejection for Claim 13 above).
Regarding Claim 27 – Honoki et al. discloses the method of Claim 19, and Honoki et al., in view of Mitra, disclose wherein the one or more amine agents comprises diglycolamine (DGA) and the temperature of the fluid is decreased, increased, or both, during the period of time, in order to maintain the temperature within between about 358 °F and about 362 °F (see Rejection for Claim 13 above).
Regarding Claim 28 – Honoki et al. discloses the method of Claim 18, and Honoki et al., in view of Mitra, disclose wherein the one or more amine agents consists of DGA (see Rejection for Claim 14 above).
Regarding Claim 29 – Honoki et al., in view of Mitra, disclose the method of Claim 28, wherein the temperature of the fluid is decreased, increased, or both, during the period of time, in order to maintain the temperature within between about 358 °F and about 362 °F (see Rejection for Claim 15 above).
Regarding Claim 30 – Honoki et al., in view of Mitra, disclose the method of Claim 27, wherein the temperature is maintained at about 360 °F (see Rejection for Claim 16).
Regarding Claim 44 – Honoki et al. discloses the system of Claim 32, but does not disclose the functional limitation of wherein the one or more amine agents consists of DGA.  Instead, Honoki et al. discloses the system used wherein the one or more amine agents consists of  “monoethanol amine (MEA)” (see Honoki et al. [0035], particularly line 8, for Example 1; and [0040], particularly line 5, for Example 2 being “as in Example 1”). 
Like Honoki et al., Mitra discloses amine agents used to remove acid gases and then reclaiming the amine agents for reuse. (See Mitra Title; Page 8, “Alkanolamine gas treatment basics” section, lines 1-3; and Page 10, Figure 1) (See Honoki et al. Abstract; and Figure 1)  Mitra further teaches:
Claim 44 – wherein the one or more amine agents consists of DGA (see Mitra Pages 21- 22, “5.3 Diglycolamine (DGA):” section, particularly lines 1-3), and
Claim 45 – maintaining the temperature within between about 355 °F and about 365 °F (“340 to 360 ºF”) (see Mitra Pages 21-22, “5.3 Diglycolamine (DGA):” section, last two lines).
Mitra further teaches that the advantages of DGA, relative to the MEA that Honoki et al. is using, is “its lower vapor pressure [that] permits higher solvent concentrations, typically 50 to 60 weight percent, to be utilized, resulting in significantly lower circulation rates and energy utilization . . . The advantages of DGA Agent include . . . Capital and operating cost savings due to lower circulation requirements [and] . . . [e]xcellent thermal stability” during reclaiming (see Mitra Pages 21-22, “5.3 Diglycolamine (DGA):” section, lines 1-3, 9, and 16)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Honoki et al. system to be capable of replacing MEA with DGA,
Claim 44 – wherein the one or more amine agents consists of DGA, and
Claim 45 – maintaining the temperature within between about 355 °F and about 365 °F,
.
Regarding Claim 45 – Honoki et al., in view of Mitra, disclose the system of Claim 44, wherein the temperature of the fluid is decreased, increased, or both, during the period of time, in a desired temperature range during reclaiming, the desired temperature range being the temperature “to start distillation,” where during reclaiming, the boiling point “temperature of the liquid in the reclaiming device rises with time” because of the increasing “concentration of solutes such as high boiling point compounds” (see Honoki et al. [0028]) – and further, because of the DGA, the desired temperature range is maintained, in order to maintain the temperature within between about 358 °F and about 362 °F (“340 to 360 °F,” as taught by Mitra at Pages 21-22, “5.3 Diglycolamine (DGA):” section, last two lines).  (See Rejection for Claim 44 for motivation to combine)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
A).	Shimamura (US-20130315809-A1, Nov. 28, 2013) – Shimamura discloses “a conventional CO2 absorption system” with “reclaimer 94,” (see Shimamura Title, Abstract, Figure 3 and [0018], [0007], and [0019]-[0023]) which appears to be similar to that of the claimed invention.
B).	Tanaka et al. (US-20160256825-A1, Sep. 8, 2016) – Tanaka et al. discloses a “conventional reclaiming operation” except for “prevent[ing] entrainment of a fluid in a reclaimer with recovered vapor recovered from a reclaimer, and the introduction of an absorbent, coexisting component together with the recovered vapor to the regenerator,” via gas-liquid separator 56A (see Tanaka et al. Title, Figure 1, [0008]-[0010]).  The “conventional reclaiming operation” appears similar to that of the claimed invention.


    PNG
    media_image1.png
    685
    929
    media_image1.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        3/17/2022

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779